DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Application Status

This office action is in response to amendments/arguments filed on May 10, 2021. Applicant has amended Claims 107, 110, 125, and 136. Claims 107 – 142 are currently pending. 


Terminal Disclaimer

The terminal disclaimer does not comply with 37 CFR 1.321 because:

This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

As per OPLC: The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08).

Please file a POA that gives power to the attorney who is signing the TD.

AND

ADS-A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)).

AND

ADS has Improper e-signature on ADS. Resubmit ADS with proper signature. 37 CFR 1-4(d)2(i).

AND

Also, resubmit TD And ADS or file a TD And ADS that is signed by the applicant. No new fee required.


Response to Arguments

Applicant’s arguments have been fully considered. 

With regards to the Double Patenting rejection, applicant’s terminal disclaimer is not approved. As seen above, the terminal disclaimer is not approved because the person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. This may all stem from the signature on the ADS of July 1, 2019 being improper. 

With regards to the prior art, applicant argues that neither Foster nor Brown teach the step of selecting a number of combustion cylinders to deactivate and then adjusting the number of deactivated cylinders if the engine condition warrants adjustment, positing that both Foster and Brown appear to deactivate a predetermined number of cylinders and that number cannot be adjusted. Examiner respectfully disagrees. Paragraph 57 of Foster states that “The invention also encompasses systems that are able to deactivate a different number of cylinders other than half the cylinders, as described in the embodiment. For example, a system may be operable to deactivate only two of eight cylinders in an engine, or two of six cylinders in an engine. The invention also encompasses all combinations of selecting cylinders for deactivation, including deactivating all cylinders on a bank of an engine, or alternating cylinders, or opposite cylinders”. This paragraph, in combination with the teachings of Paragraph 45, which 

While examiner believes that Foster and Brown teach the above features, examiner also directs applicant to the Szymkowicz reference, who teaches in Paragraph 29 and Figure 6 that a “controller logic uses the control data set in step 8 to determine whether to deactivate an active cylinder, in which case the controller employs deactivation controls 10, activate a deactivated cylinder, in which case the controller employs reactivation controls 12, or maintain the cylinders as they are. For example, the controller may deactivate a cylinder to achieve higher exhaust gas temperature at the same operating condition or to maintain the same exhaust temperature when beginning 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 107 – 117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10337419 in view of Foster et al. (hereafter “Foster” – US 2003/0121249). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 107 of Instant Application
Claim 1 of US 10337419
A diesel engine system comprising:

a plurality of combustion cylinders, each comprising an intake fuel injector, an intake valve, and an exhaust valve;

a catalyst for filtering pollution from an exhaust stream;

a sensor configured to monitor at least one parameter indicative of a condition of the exhaust stream;

a controller configured to iteratively:

receive the at least one parameter from the sensor; and when the at least one parameter meets a predetermined criterion for cylinder deactivation, select a number of combustion cylinders from the plurality of combustion cylinders for deactivation based on an engine condition; deactivate the intake fuel injector, the intake valve, and the exhaust valve of at least one of the plurality of combustion cylinders, such that the plurality of combustion cylinders comprise one or more deactivated combustion cylinders and one or more active combustion cylinders, and adjust the air to fuel ratio in the active combustion cylinders to increase the temperature of the exhaust stream in the catalyst to a target temperature of about 200 ~ 500 °C; monitor the engine condition and determine if the engine condition meets a threshold for adjusting the number of combustion cylinders for deactivation; 
a diesel engine comprising a plurality of combustion cylinders, each of the plurality of combustion cylinders comprising a respective: piston connected to a crankshaft; fuel injector connected to an injection controller; intake valve connected to an intake valve controller; and exhaust valve connected to an exhaust valve controller; a load monitoring sensor; a controllable intake assisting device connected to the diesel engine and configured to selectively boost air supplied to the diesel engine; an exhaust system connected to the exhaust a catalyst for filtering pollution from an exhaust stream; and a sensor for measuring a pollution level in the exhaust stream; and a control unit comprising a processor, a memory device, and processor-executable control algorithms stored in the memory, the control algorithms configured to iteratively: receive load data; determine a load on the engine; determine an engine output requirement based on the load on the engine; select between increasing and decreasing an air to fuel ratio; receive pollution level sensor data from the sensor; determine a pollution level in the exhaust stream; determine whether the pollution level exceeds a pollution threshold for pollution exiting the exhaust system; when the pollution level in the exhaust stream exceeds the pollution threshold: select at least one of the plurality of combustion cylinders for deactivation, wherein the plurality of combustion cylinders selected for deactivation are configured to change in number or location among iterations; command the injection controller to deactivate the respective fuel injector for the at least one of the selected combustion cylinders; command the intake valve controller to deactivate the respective intake valve for the at least one of the selected combustion cylinders; command the exhaust valve controller to deactivate the respective exhaust valve controller for the at least one of the selected combustion cylinders; command variations in the air to fuel ratio for each of the active plurality of combustion cylinders among iterations so that the air to fuel ratio is selectively increased or decreased among respective iterations to control the pollution level exhausted from the engine so that the pollution level exiting the exhaust system is below the pollution threshold while the at least one of the plurality of combustion cylinders is selected for deactivation; and when a load on the engine is below a first threshold, adjust the number of the plurality of combustion cylinders selected for deactivation to meet engine output requirements.


As seen above, Claim 107 of the instant application is a broader version of Claim 1 of the US Patent, with the exception being recitation of increasing the exhaust temperature to between 200 – 550 degrees C. In Paragraphs 45 and 46, Foster teaches ensuring that a NOX catalyst is between 200 – 300 degrees for optimal NOx adsorption, and increasing the temperature if necessary to ensure said optimal performance (“Specifically, the engine 5 must be engaged in the NOx adsorption mode under normal engine operation, wherein the exhaust gas contains NOx emissions that must be reduced. In the NOx adsorption mode, the controller 10 is operable to deactivate at least one engine cylinder 20 and increase a fuel charge for the non -deactivated cylinders using the fuel injectors 46, as described in reference to FIG. 1. This raises exhaust gas temperature to a sufficient level for catalyst bed temperatures to exceed the desired temperature of 200.degree. C. for effective storage” – i.e. based on a temperature criterion measured by the exhaust gas sensor indicating that the temperature is not sufficient to adsorb NOx, the controller deactivates at least one 

Claims 108 – 117 are similarly rejected using Claim 1 of the US Patent in view of Foster in a manner consistent with the modifications made in the prior art rejections below. 

Claims 118 – 142 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10337419 alone, or in view of Foster et al. (hereafter “Foster” – US 2003/0121249). No comparative table will be provided, however, modifications to Claim 1 of the US Patent would be in a manner consistent with the modifications made in the prior art rejections below. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 107 – 120, 122 – 138, and 140 – 142 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (hereafter “Foster” – US 2003/0121249) in view of Brown et al. (hereafter “Brown” - US 2004/0255576).

With regards to Claims 107 and 125:

Foster discloses a system and method for a diesel engine system (Figure 1) comprising:

a plurality of combustion cylinders (cylinders 20), each comprising an intake fuel injector (fuel injector 46), an intake valve (intake valve 28), and an exhaust valve (exhaust valve 30);

a catalyst (catalysts 62, 64, 66) for filtering pollution from an exhaust stream;

a sensor (exhaust gas sensor 40) configured to monitor at least one parameter indicative of a condition of the exhaust stream (Paragraph 49);

a controller (controller 10) configured to iteratively: receive the at least one parameter from the sensor (Paragraphs 31, 49); and when the at least one parameter meets a predetermined criterion for cylinder deactivation (Paragraph 45, 46), select a number of combustion cylinders from the plurality of combustion cylinders for deactivation based on an engine condition (Paragraph 57: “The invention also encompasses systems that are able to deactivate a different number of cylinders other than half the cylinders, as described in the embodiment. For example, a system may be operable to deactivate only two of eight cylinders in an engine, or two of six cylinders in an engine. The invention also encompasses all combinations of selecting cylinders for deactivation, including deactivating all cylinders on a bank of an engine, or alternating cylinders, or opposite cylinders”, combined with Paragraph 45: “deactivate…sufficient to maintain the operating point of the engine 5”); deactivate the intake fuel injector, the intake valve, and the exhaust valve of at least one of the plurality of combustion cylinders (Paragraph 24: “[t]he cylinder deactivation system includes disabling intake valves and exhaust valves and discontinuing fuel delivery to at least one cylinder”), such that the plurality of combustion cylinders comprise one or more deactivated combustion cylinders and one or more active combustion cylinders, and adjust the air to fuel ratio in the active combustion cylinders to increase the temperature of the exhaust stream in the catalyst to a target temperature of about 200 ~ 500 °C (Paragraph 45: “Specifically, the engine 5 must be engaged in the NOx adsorption mode under normal engine operation, wherein the exhaust gas contains NOx emissions that must be reduced. In the NOx adsorption mode, the controller 10 is operable to deactivate at least one engine cylinder 20 and increase a fuel charge for the non -deactivated cylinders using the fuel injectors 46, as described in reference to FIG. 1. This raises exhaust gas temperature to a sufficient level for catalyst bed temperatures to exceed the desired temperature of 200.degree. C. for effective storage” – i.e. based on a temperature criterion measured by the exhaust gas sensor indicating that the temperature is not sufficient to adsorb NOx, the controller deactivates at least one cylinders and increase a fuel charge to increase temperature of the exhaust to achieve the desired exhaust temperature); and to adjust the number of combustion cylinders for deactivation to meet an engine condition threshold (not only does the controller use cylinder deactivation to control exhaust gas temperature but it also “increases the fuel charge to each non-deactivated cylinder sufficient to maintain operating power of the engine”, see Paragraph 24, see also Paragraph 45: “enriching the fuel charge to each non -deactivated cylinder 20 by an amount sufficient to maintain the operating point of the engine 5”).. 

Foster does not explicitly disclose monitoring the engine condition and determining whether the engine condition meets a threshold for adjusting the number of combustion cylinders for deactivation. While Foster selects a number maintain operating power of the engine”, see Paragraph 24, see also Paragraph 45: “enriching the fuel charge to each non-deactivated cylinder 20 by an amount sufficient to maintain the operating point of the engine 5” – meaning that both load an exhaust temperature are taken into account when determining cylinder deactivation. Brown teaches an exhaust treatment device (30, Figure 1) that requires a certain temperature range to be effective. Brown further teaches a controller (32, Figure 1) that is configured to receive load data; determine a load on the engine (Paragraph 19: “The controller 32 determines the engine load based on the signals of the various sensors”); determine an engine output requirement based on the load on the engine (step 102, Figure 2, Paragraph 20: "control determines whether the engine load is sufficiently light”); and when a load on the engine is below a first threshold (i.e. meets a criteria for deactivation), adjust the number of the plurality of combustion cylinders selected for deactivation to meet engine output requirements (Paragraph 20: “control determines whether the engine load is sufficiently light for cylinder deactivation. If not, control loops back. Otherwise, control continues in step 104”). In other words, in addition to taking into account pollution levels when deciding to deactivate select cylinders, Brown teaches that it is obvious to also take into account the load on the engine, thus ensuring improved engine performance and cleaner exhaust (Paragraph 19: “If the exhaust temperature is below the 

With regards to Claims 108 and 126:

The Foster modification of Claims 107 and 125 teaches the target temperature is about 250 – 300 degrees C (Paragraph 46: “Prior to operating in the NOx reduction mode, the exhaust gas temperature must be in the range of 200.degree. C. to 300.degree. C. to effectively store NOx in the adsorber catalyst” – see MPEP 2131.03).

With regards to Claims 109 and 127:

The Foster modification of Claims 107 and 125 does not explicitly teach teaches the air to fuel ratio in the active combustion cylinders is from 22:1 to 24:1. However, air/fuel ratios are regarded as result-effective variables, i.e. a variable which achieves a recognized result. As per Foster, increasing the fuel charge, i.e. making the AFR richer, is known to raise exhaust gas temperatures (Paragraph must be engaged in NOx adsorption during normal engine operation (Paragraph 45) and that the engine normally operates lean of stoichiometry (Paragraph 39), one of ordinary skill in the art would conclude that even while enriching the AFR to achieve the desired exhaust temperatures during normal operation, the AFR still stays lean until other exhaust gas treatment techniques are needed, such as NOx reduction. The courts have held that once a particular parameter is recognized as a result-effective variable, as done above with the results recognized by Foster, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, applicant has provided no evidence of criticality of the recited ranges which would yield unexpected results. As such, it would have been obvious to one of ordinary skill in the art to modify the system of Foster by making the air/fuel ratios whatever ratios were needed, including those recited, in 

With regards to Claims 110 and 128:

The Foster modification of Claims 107 and 125 teaches the engine condition on which the number of combustion cylinder is elected comprises an engine load (not only does the controller use cylinder deactivation to control exhaust gas temperature but it also “increases the fuel charge to each non-deactivated cylinder sufficient to maintain operating power of the engine”, see Paragraph 24, see also Paragraph 45: “enriching the fuel charge to each non -deactivated cylinder 20 by an amount sufficient to maintain the operating point of the engine 5”). 

With regards to Claims 111 and 129:

The Foster modification of Claims 107 and 125 teaches the sensor comprises a pollution sensor configured to measure a pollution level in the exhaust stream, and wherein the at least one parameter comprises the pollution level (Paragraph 49: “…also monitor exhaust gas conditions using the exhaust gas sensors 40, 41. The algorithm in the controller 10 is preferably comprised of a mathematical model that uses the engine operating conditions and information from the exhaust gas sensors 40, 41 to estimate a cumulative amount of NOx and other .

With regards to Claims 112 and 130:

The Foster modification of Claims 107 and 125 teaches the predetermined criterion comprises the pollution level in the exhaust stream exceeding a pollution threshold (Paragraph 49:”… otherwise cause the exhaust emissions to exceed regulated levels”).

With regards to Claims 113 and 131:

The Foster modification of Claims 107 and 125 teaches the controller is configured to select the at least one of the plurality of combustion cylinders for deactivation when the pollution level in the exhaust stream exceeds the pollution threshold (Paragraphs 45, 46, 49 – if the controller determines the catalyst is saturated and cannot meet emissions standards, cylinders are deactivated .

With regards to Claims 114 and 132:

The Foster modification of Claims 107 and 125 teaches the pollution sensor is configured to monitor a mono-nitrogen oxide level in the exhaust stream (Paragraph 49: “exhaust gas sensors 40, 41 to estimate a cumulative amount of NOx”).

With regards to Claims 115 and 133:

The Foster modification of Claims 107 and 125 teaches the controller is configured to process the pollution level measured in the pollution sensor to iteratively adjust the air to fuel ratio until the pollution level is below the pollution threshold (see Paragraph 37, in which all process steps, including deactivating cylinders to increase exhaust temperature are performed “periodically” based on exhaust measurements, see also Paragraph 49, in which a scheme is developed by the controller to perform these operations prior to exceeding application emissions thresholds).

With regards to Claims 116 and 134:

the sensor comprises a temperature sensor configured to measure an exhaust temperature, and the at least one parameter comprises the exhaust temperature of the exhaust stream. Brown teaches an exhaust temperature sensor (sensor 40, Figure 1) which relays a temperature to a controller (32), the controller being configured to receive and process exhaust temperature data from the exhaust temperature sensor (Paragraph 17 of Brown); and based on the exhaust temperature data, adjust commands to the fuel injector to adjust the quantity of fuel injected to active combustion cylinders of the plurality of combustion cylinders and adjust the number of the plurality of combustion cylinders selected for deactivation (see e.g. steps 106, 108, in Figure 2 of Brown, in which the controller controls fuel to the active and deactivated cylinders based on the condition that the exhaust temperature is outside some predetermined range in step 100). Since Foster teaches that the cylinder deactivation system is critically used "to increase exhaust gas temperature during normal operation” (Paragraph 45), one of ordinary skill in the art would have found it obvious to modify the system of Foster by including an exhaust temperature sensor and having the controller make deactivation decisions based at least partially on said exhaust temperature in order to better maintain the temperature of the aftertreatment device in the range necessary for optimal operation (Paragraph 45 of Foster).



The Foster modification of Claims 116 and 134 teaches the controller is configured to receive the measured exhaust temperature from the temperature sensor and, based on the exhaust temperature, iteratively adjust the quantity of fuel injected to the active combustion cylinders and adjust the number of combustion cylinders for deactivation (see Paragraph 37 of Foster, in which all process steps, including deactivating cylinders to increase exhaust temperature are performed “periodically” based on exhaust measurements, see also Paragraph 49 of Foster, in which a scheme is developed by the controller to perform these operations prior to exceeding application emissions thresholds, see also Figure 2 of Brown, in which a control loop asks whether the exhaust temperature is lower than a threshold in an iterative manner.

With regards to Claim 118:

Foster discloses a diesel engine system (Figure 1) comprising:

a plurality of combustion cylinders (cylinders 20), each comprising an intake fuel injector (fuel injector 46), an intake valve (intake valve 28), and an exhaust valve (exhaust valve 30);

a load sensor (“mass air flow sensor”, “engine speed sensor”, Paragraph 31) configured to monitor an engine load; 

a controller (controller 10) configured to iteratively: receive the engine load from the load sensor (Paragraph 31); monitor at least one parameter indicative of the engine condition (via exhaust sensor 40); determine if the at least one parameter meets a threshold for adjusting the number of cylinders for deactivation (Paragraph 45, 46); and continue monitoring the at least one parameter until the at least one parameter meets the threshold for adjusting the number of cylinders for deactivation (Paragraph 45: “Specifically, the engine 5 must be engaged in the NOx adsorption mode under normal engine operation, wherein the exhaust gas contains NOx emissions that must be reduced. In the NOx adsorption mode, the controller 10 is operable to deactivate at least one engine cylinder 20 and increase a fuel charge for the non -deactivated cylinders using the fuel injectors 46, as described in reference to FIG. 1. This raises exhaust gas temperature to a sufficient level for catalyst bed temperatures to exceed the desired temperature of 200.degree. C. for effective storage” – i.e. based on an exhaust parameter measured by the exhaust gas sensor indicating that the temperature is not sufficient to adsorb NOx, the controller deactivates at least one cylinders and increase a fuel charge to increase temperature of the exhaust to achieve the desired exhaust temperature). Foster also discloses when certain engine parameters meets criteria for cylinder deactivation, select a number of combustion cylinders for deactivation and deactivate the selected number of combustion cylinders (Paragraph 57: “The invention also encompasses systems that are able to deactivate a different number of cylinders other than half the cylinders, as described in the embodiment. For example, a system may be operable to deactivate only two of eight cylinders in an engine, or two of six cylinders in an engine. The invention also encompasses all combinations of selecting cylinders for deactivation, including deactivating all cylinders on a bank of an engine, or alternating cylinders, or opposite cylinders”, combined with Paragraph 45: “deactivate…sufficient to maintain the operating point of the engine 5”) by deactivating the intake fuel injector, the intake valve, and the exhaust valve of the selected number of combustion cylinders (see Paragraphs 24, 45).

Foster does not explicitly disclose the controller configured to determine whether the engine load meets criteria for cylinder deactivation; and that cylinder deactivation is based on when the engine load meets criteria for cylinder deactivation. It is noted that Foster already “increases the fuel charge to each non-deactivated cylinder sufficient to maintain operating power of the engine”, see Paragraph 24, see also Paragraph 45: “enriching the fuel charge to each non-deactivated cylinder 20 by an amount sufficient to maintain the operating point of the engine 5” – meaning that both load an exhaust temperature are taken into account when determining cylinder deactivation. Brown teaches an exhaust treatment device (30, Figure 1) that requires a certain temperature range to be effective. Brown further teaches a controller (32, Figure 1) that is configured to 

With regards to Claims 119 and 137:

the at least one parameter comprises one or more of an exhaust temperature, a brake thermal efficiency, a pollution level, and an exhaust flow rate of the exhaust stream (pollution level, see Paragraph 49 of Foster: “…also monitor exhaust gas conditions using the exhaust gas sensors 40, 41. The algorithm in the controller 10 is preferably comprised of a mathematical model that uses the engine operating conditions and information from the exhaust gas sensors 40, 41 to estimate a cumulative amount of NOx and other exhaust gas constituents. This estimate can be combined with information about the storage capacity of the exhaust aftertreatment device 60 to determine when the aftertreatment device 60 will likely become saturated, or otherwise cause the exhaust emissions to exceed regulated levels” – which would require an adjustment in exhaust temperature, see also Paragraph 57 of Foster: “…to measure exhaust gas, including oxygen sensors, wide range air/fuel sensors, and exhaust gas constituent sensors”).

With regards to Claims 120 and 138:

The Foster modification of Claims 118 and 136 relies heavily on temperature control of the exhaust and maintaining it within a range to optimize catalyst performance (see Paragraph 45 of Foster), but does not explicitly teach the at least one parameter comprises an exhaust temperature, and the controller is configured to determine whether the exhaust temperature is within a threshold range or at a target temperature. Brown teaches an exhaust temperature sensor  Figure 1) which relays a temperature to a controller (32), the controller being configured to receive and process exhaust temperature data from the exhaust temperature sensor (Paragraph 17 of Brown); and based on the exhaust temperature data, adjust commands to the fuel injector to adjust the quantity of fuel injected to active combustion cylinders of the plurality of combustion cylinders and adjust the number of the plurality of combustion cylinders selected for deactivation (see e.g. steps 106, 108, in Figure 2 of Brown, in which the controller controls fuel to the active and deactivated cylinders based on the condition that the exhaust temperature is outside some predetermined range in step 100). Since Foster teaches that the cylinder deactivation system is critically used "to increase exhaust gas temperature during normal operation” (Paragraph 45), one of ordinary skill in the art would have found it obvious to modify the system of Foster by including an exhaust temperature sensor and having the controller make deactivation decisions based at least partially on said exhaust temperature in order to better maintain the temperature of the aftertreatment device in the range necessary for optimal operation (Paragraph 45 of Foster).

With regards to Claims 122 and 140:

The Foster modification of Claims 118 and 136 teaches the at least one parameter comprises a pollution level, and the controller is configured to determine whether the pollution level is within a threshold range or at a target level (see Paragraphs 49, 57 of Foster).

With regards to Claims 123 and 141:

The Foster modification of Claims 118 and 136 teaches the controller is configured to adjust air to fuel ratio to the active combustion cylinders (Paragraph 45 of Foster: “increase a fuel charge for the non -deactivated cylinders using the fuel injectors 46”).

With regards to Claims 124 and 142:

The Foster modification of Claims 118 and 136 teaches the controller is configured to adjust one or more of the timing or quantity of fuel injection, intake flow, exhaust gas recirculation, valve opening or valve closing profile for the active combustion cylinders (fuel injection quantity, see Paragraph 45 of Foster: “increase a fuel charge for the non -deactivated cylinders using the fuel injectors 46”).

With regards to Claim 136:

Foster, in its natural use, discloses a method of operating a diesel engine system (engine 5, Figure 1), comprising: selecting a number of combustion cylinders for deactivation and deactivating the selected number of combustion cylinders by deactivating an intake fuel injector, an intake valve, and an exhaust valve of the selected number of combustion cylinders (see Paragraphs 24, 45); monitoring (via sensor 40) at least one parameter (Paragraph 49) indicative of the engine condition; determining if the at least one parameter meets a threshold for adjusting the number of cylinders for deactivation; and continuing monitoring the at least one parameter until the at least one parameter meets the threshold for adjusting the number of cylinders for deactivation (Paragraph 57: “The invention also encompasses systems that are able to deactivate a different number of cylinders other than half the cylinders, as described in the embodiment. For example, a system may be operable to deactivate only two of eight cylinders in an engine, or two of six cylinders in an engine. The invention also encompasses all combinations of selecting cylinders for deactivation, including deactivating all cylinders on a bank of an engine, or alternating cylinders, or opposite cylinders”, combined with Paragraph 45: “Specifically, the engine 5 must be engaged in the NOx adsorption mode under normal engine operation, wherein the exhaust gas contains NOx emissions that must be reduced. In the NOx adsorption mode, the controller 10 is operable to deactivate at least one engine cylinder 20 and increase a fuel charge for the non -deactivated cylinders using the fuel injectors 46, as described in reference to FIG. 1. This raises exhaust gas temperature to a sufficient level for catalyst bed temperatures to exceed the desired temperature of 200.degree. C. for effective storage” – i.e. based on an exhaust parameter measured by the exhaust gas .

Foster does not explicitly disclose monitoring a load of an engine having a plurality of combustion cylinders; determining whether the load meets criteria for cylinder deactivation; when the load meets the criteria for cylinder deactivation. It is noted that Foster already “increases the fuel charge to each non-deactivated cylinder sufficient to maintain operating power of the engine”, see Paragraph 24, see also Paragraph 45: “enriching the fuel charge to each non-deactivated cylinder 20 by an amount sufficient to maintain the operating point of the engine 5” – meaning that both load an exhaust temperature are taken into account when determining cylinder deactivation. Brown teaches an exhaust treatment device (30, Figure 1) that requires a certain temperature range to be effective. Brown further teaches a controller (32, Figure 1) that is configured to receive load data; determine a load on the engine (Paragraph 19: “The controller 32 determines the engine load based on the signals of the various sensors”); determine an engine output requirement based on the load on the engine (step 102, Figure 2, Paragraph 20: "control determines whether the engine load is sufficiently light”); and when a load on the engine is below a first threshold (i.e. meets a criteria for deactivation), adjust the number of the plurality of combustion cylinders selected for deactivation to meet engine output requirements (Paragraph 20: “control . 


Claims 121 and 139 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (hereafter “Foster” – US 2003/0121249) in view of Brown et al. (hereafter “Brown” - US 2004/0255576), further in view of Lambert (US 5,345,918).

With regards to Claims 121 and 139:

The Foster modification of Claims 118 and 136 does not explicitly teach the at least one parameter comprises a brake thermal efficiency, and the controller is configured to determine whether the brake thermal efficiency is above a brake thermal efficiency threshold. However, Foster does teach monitoring several engine parameters in Paragraph 31. Foster further teaches “controlling temperature of the exhaust gas [by cylinder deactivation and air/fuel ratio adjustments] continues as long as the operating point of the engine remains below a predetermined level” (Paragraph 40, 45). Lambert teaches that a brake thermal efficiency is a known engine parameter to monitor and adjusting an air/fuel ratio based on said efficiency would have been obvious to one of ordinary skill in the art in order to yield “improvements of the invention make it possible also to provide an engine with high brake thermal efficiency without seriously deteriorating NOx emission levels even when air /fuel ratios are richer than the lean limit. This is done by making a controlled balance between engine efficiency and a desired emissions level as the engine is allowed to operate consistently at the desired air/fuel ratio” (Col. 2, Lines 54+ of Lambert). Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Foster by monitoring brake thermal efficiency and adjusting AFR when the efficiency falls below a threshold in order to yield the predictable benefits discussed above.


Additional References

Please see parent application 15/323415 for additional references which were made of record but not relied upon for the current grounds of rejection. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, May 21, 2021